HAWKINS, J.
Conviction is for burglary, punishment assessed being nine years’ confinement in the penitentiary.
No bills of exception are found in the record. The statement of facts was filed more than 90 days after notice of áppeal was given, but the district judge certifies that the delay in' preparing the statement of facts was caused by the late filing of an affidavit by appellant, and that the court reporter was busy at the time, but that the statement of facts was filed as soon after the affidavit was *596presented as could be done. Under these circumstances, we have examined the statement of facts. We find the evidence supports the verdict.
The judgment is affirmed.